DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on February 04, 2022. Claims 17, 33-34, 49-51 and 68 have been canceled. Claims 1-4, 10-13, 16, 18-21, 27-30, 35-38, 44-47, 52-55, 61-64 and 67 have been amended. Claims 69-71 have been added. Accordingly, claims 1-16, 18-32, 35-48, 52-67 and 69-71 are currently pending.

Response to Remarks/Arguments

3.	Previous objections and rejections mailed on 11/08/21 have been withdrawn due to proper amendments and/or persuasive argument filed on 02/04/22. However, upon further consideration, a new ground(s) of rejection is made.

Claim Objections
4.	Following claims are objected to because of the following informalities: 
	in claims 1, 18 and 35, “a UE” should be replaced with “a user equipment (UE)”; and 
in claim 35, line 9 “the computer” should be replaced with “a computer”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-16, 18-32, 35-48, 52-67 and 69-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “generating, by a UE, an adjusted  channel state information (CSI) report, wherein the adjusted CSI report includes a plurality of CSI feedback components adjusted according to a set of discarded CSI feedback components, the set of discarded CSI feedback components based on a component value of a precoding matrix indicator (PMI) component of the plurality of CSI feedback components”. The underlined portion is not clear; in other words, the underlined portion is a part of said “generating” or a part of the “wherein” clause. Hence, renders claim 1 and its dependent claims indefinite. Similar rejection applies to claims 18, 35 and 52. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 16, 18-19, 35-36, 52-53, 67 and 69-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoshnevis (US 2013/0258874 A1 –Previously Cited).

Regarding claims 1 (method), 18 (apparatus), 35 (medium) & 52 (apparatus), Khoshnevis teaches a method, medium and an apparatus of wireless communication, comprising: generating, by a UE, an adjusted channel state information (CSI) report (Figure 3, Block 204 “User Equipment (UE)”, Block 233 “Operation Module” & Figure 9, Step 610 “Select the highest priority CSI Report”), wherein the adjusted CSI report includes a plurality of CSI feedback components (Paragraph 81: CSI includes a CQI, PMI, PTI, RI, SR, etc.) adjusted according to a set of discarded CSI feedback components, the set of discarded CSI feedback components based on a component value of a precoding matrix indicator (PMI) component of the plurality of CSI feedback components (Figure 3, Block 204 “User Equipment (UE)”, Block 233 “Operation Module” & Figure 9, Step 612 “Drop all non-selected CSI Report(s)”); and transmitting, by the UE, the adjusted CSI report to a serving base station (Figure 3, Block 204 “User Equipment (UE)”, Block 202 “eNode B” & Figure 9, Step 614 “Transmit the overall highest priority CSI Report to an eNode B on the PUCCH”).

Regarding claims 2, 19, 36 & 53, Khoshnevis further teaches wherein the PMI component includes: a beam indication precoding matrix indicator (PMIb); a wideband amplitude precoding matrix indicator (PMIp,wb); or a combination thereof (Paragraph 128: wideband precoding matrix indicator (PMI) feedback).

Regarding claims 16 & 67, Khoshnevis also teaches wherein the plurality of CSI feedback components includes: rank indicator; a beam indication precoding matrix indicator (PMIb); a dominant beam indication PMI (PMId); a wideband amplitude precoding matrix indicator (PMIp,wb); a subband amplitude PMI (PMIp,sb); a phase PMI (PMIc) for each polarization; a channel quality indicator (CQI); or a combination thereof (Paragraph 81: CSI includes a CQI, PMI, PTI, RI, SR, etc.).

Regarding claim 69, Khoshnevis also teaches generating, by the UE, the plurality of CSI feedback components (Figure 3, Block 204 “User Equipment (UE)” & Paragraph 81: CSI includes a CQI, PMI, PTI, RI, SR, etc.).  

Regarding claims 70-71, Khoshnevis also teaches where the at least one processor is further configured to: determine the plurality of CSI feedback components (Figure 3, Block 204 “User Equipment (UE)” & Paragraph 81: CSI includes a CQI, PMI, PTI, RI, SR, etc.); and identify the set of discarded CSI feedback components of the plurality of CSI feedback components based on the component value of the PMI component of the plurality of CSI feedback components (Figure 3, Block 233 “Operation Module” & Figure 9, Step 612 “Drop all non-selected CSI Report(s)”).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633